DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (U.S. 2009/0151260, hereafter referred to as Watanabe).
Regarding claim 1, Watanabe teaches a rotary encoder, comprising: a housing 39, a shaft 35Ba, a code disk 35B which is attached to said shaft 35Ba, and a reading head 35Cb which is configured to detect the rotation of said code disk 35B, wherein said code disk is affixed in an axial position on one axial side by an abutment 35Bc on said shaft 35Ba; and that a resilient element 39Aa is arranged on another axial side of said code disk and provides a clamping force with which said code disk is pressed against said abutment (see figure 16).
Regarding claim 2, Watanabe further teaches wherein said resilient element 39A extends in a circumferential direction around said shaft (see figure 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 4, 6-8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Yoshioka (U.S. 7,569,808).
Regarding claims 3 and 4, Watanabe teaches the claimed invention except a first bearing arranged such that the clamping force is introduced via said resilient element and said first bearing into said housing.
Yoshioka teaches a first bearing 40 of said shaft 31 arranged such that the clamping force is introduced via said bearing 40 into said housing 20.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Watanabe with the teaching of Yoshioka in order to provide additional support for the encoder disk.
Yoshioka further teaches a spacer sleeve 37; however, the spacer sleeve is not located between the bearing and the resilient member.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Watanabe and Yoshioka since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 6 and 7, Watanabe teaches an abutment however, said abutment is not provided by a shoulder in said shaft.
Yoshioka teaches wherein an abutment 35 (supporting plate/ spacer ring) is provided by a shoulder in said shaft 31.

Regarding claim 8, Watanabe teaches a housing upper part 39A and a housing lower part 39B, however there is no first and second bearing.
Yoshioka teaches a first bearing 40 and a second bearing 33.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Watanabe with the teaching of Yoshioka in order to provide additional support for the encoder disk.
Regarding claim 11, Watanabe teaches the claimed invention except wherein a reading head is arranged between the housing upper part and housing lower part.
Yoshioka teaches a reading head 39 which is located between the two bearings (33, 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Watanabe and Yoshioka since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 15, Watanabe teaches a rotary encoder, comprising: a housing 39, a shaft 35Ba, a code disk 35B which is attached to said shaft 35Ba, and a reading head 35Cb which is configured to detect the rotation of said code disk 35B, wherein said code disk is affixed in an axial position on one axial side by an abutment 35Bc on said shaft 35Ba; and that a resilient element 39Aa is arranged on another axial side of said code disk and provides a clamping force with which said code disk is pressed against said abutment (see figure 16).
Watanabe further teaches a housing upper part 39A and a housing lower part 39B, however there is no first and second bearing.
Yoshioka teaches a first bearing 40 and a second bearing 33.
.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Nakamura et al. (U.S. 2006/0208173, hereafter referred to as Nakamura).
	Regarding claim 5, Watanabe teaches the claimed invention except wherein said shaft is a hollow shaft.
	Nakamura teaches a rotary encoder which comprises a hollow shaft 1.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Watanabe with the teaching of Nakamura since applicant has not disclosed that a hollow shaft solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shaft of Watanabe.

Allowable Subject Matter
Claims 9, 10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL E WILLIAMS/Examiner, Art Unit 2855